         Case 4:19-cv-01903-SBA Document 31 Filed 06/18/19 Page 1 of 2



 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                        OAKLAND DIVISION
 5

 6
     DAVID SEAMAN,                                      Case No: C 19-01903 SBA
 7
                   Plaintiff,                           ORDER DIRECTING PLAINTIFF’S
 8                                                      COUNSEL TO FILE A MOTION TO
           vs.                                          WITHDRAW AS COUNSEL
 9
     YOUTUBE, LLC, et al.,
10
                   Defendants.
11

12          Through counsel, Plaintiff David Seaman (“Plaintiff”) filed the instant action against
13   Defendants YouTube, LLC and Google, LLC (“Defendants”) in the United States District
14   Court for the Eastern District of Virginia. Dkt. 1. The action was transferred to this Court
15   in April 2019. Dkt. 21.
16          On June 17, 2019, the parties filed a Stipulation of Voluntary Dismissal. Dkt. 30.
17   The stipulation is signed by Plaintiff, who now purports to be acting pro se. Id. at 1. In a
18   footnote, the stipulation states that Plaintiff’s former counsel, Steven Biss, no longer
19   represents him in this matter. Id. at n.1. Mr. Biss has not withdrawn as counsel, however,
20   as required by Civil Local Rule 11-5(a). Mr. Biss remains counsel of record, and as such,
21   continues to receive service on behalf of Plaintiff.1
22          Accordingly, by no later than June 21, 2019, attorney Steven Biss shall file a motion
23   to withdraw as counsel in accordance with Civil Local Rule 11-5, indicating that Plaintiff
24   agrees to appear pro se in this matter. Mr. Biss’s failure to timely file a motion to withdraw
25   will result in the imposition of sanctions against him.
26
            The Court notes that Mr. Biss is not a member of the bar of this Court and has not
            1
27 applied to appear pro hac vice in this action, as required by Civil Local Rule 11-3. The fact
   that Mr. Biss is not authorized to practice in this Court does not relieve him of his
28 obligation to withdraw as counsel, however.
         Case 4:19-cv-01903-SBA Document 31 Filed 06/18/19 Page 2 of 2



 1          Defendants’ counsel shall serve a copy of this Order on Plaintiff personally and shall
 2   file a proof of service.
 3          IT IS SO ORDERED.
 4   Dated: 6/18/19                                    ______________________________
                                                       SAUNDRA BROWN ARMSTRONG
 5
                                                       Senior United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -2-
